Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's submission filed on June 24, 2022 was received and has been entered.  Claim 20 was amended. Claim 25 was previously cancelled. New claim 29 was added. Claims 20 and 26-29 are in the application and pending examination. Claims 1-19 and 21-24 have been previously withdrawn. A replacement paragraph 107 was provided to refer to the correct Fig. 21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Drawings
The previous objection to the drawings as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: paragraph 107 of the printed publication recited symbol XXIV in Fig. 21 is withdrawn based on arguments submitted on behalf of the Applicant.
Claim Objections
The previous objection to claims 20 is withdrawn based on the amendment to the claim.
Claim Interpretation
Examiner is not interpreting the phrases “long side(s)” and “short side(s)” in claim 20 to be definite that these terms of dimension are definite based on their relationship relative to each other as described on the drawings and specification which would within the skill of a person of ordinary skill in the art.
Examiner is interpreting the limitation “no projection projecting outward in the width direction with respect to the corners is formed on at least one long side of the pair of long sides of the base member” to be supported in the specification based on the  specification “while no broken-out surface exists on the long side of the base member” paragraphs 29, 33, 143, 160, Figs. 18-21 and 27, and claim 20 as originally filed. 
Claim Rejections - 35 USC § 103
The previous rejection of claim 20 under 35 U.S.C. 103(a) as being made obvious by JP 5455099 B1 to Gong et al (hereinafter Gong) in view of US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) is withdrawn based on the amendment to claim 20. 
Claim 20 is rejected under 35 U.S.C. 103(a) as being made obvious by JP 5455099 B1 to Gong et al (hereinafter Gong) in view of US Pat. Num. 20120282445 A1 to Yong-Hwan Kim (hereinafter Kim). (Examiner is using US Pat. Pub. No. 20160208392 to Gong et al as an English language equivalent for this document.)
Regarding claim 20, Gong teaches deposition mask comprising: a base member (21) having a plate shape and made of metal, the base member having a rectangular shape and including a pair of long sides extending in a longitudinal direction of the base member (parallel to 15a ) and a pair of short sides (perpendicular to 15a) extending in a width direction of the base member orthogonal to the longitudinal direction, and corners; and a plurality of through-holes (25) formed in the base member; wherein the pair of long sides and the pair of short sides are connected at the corners, wherein a width of each of the pair of the short sides is smaller than a length than a length of each of the pair of the long sides,
 wherein projections (flat portions on each side of hemispherical recess portion at end of 20)  formed on at least one short side of the pair of short sides of the base member, so that the projections are arranged along the width direction,  while no projection (flat portion) projecting outward in the width direction with respect to the corners is formed on at least one long side of the pair of long sides of the base member.  (See Gong, Fig. 1 and paragraphs 91, 93-94.)	
Regarding claim 20, Gong does not explicitly teach projections each projecting outward in the longitudinal direction with respect to the corners are formed on at least one short side of the pair of short sides of the base member so that the projections are arranged along the width direction.  
Kim teaches deposition masks adjacent to each other. 
Kim teaches projections (121a, 121b) each projecting outward in the longitudinal direction with respect to the corners (corner area near 131a) are formed on at least one short side of the pair of short sides of the base member so that the projections are arranged along the width direction.   (See Kim, Figs. 5B-5D, and paragraphs 34-35, 52, and 54-55 and Abstract.)  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the projections each projecting outward in the longitudinal direction with respect to the corners are formed on at least one short side of the pair of short sides of the base member so that the projections are arranged along the width direction,  because Kim teaches this structure allows desired force to be applied to the main body of the mask and reduce occurrence of defects in the form of waves in the mask. (See Kim, Figs. 5B-5D, and paragraphs 34-35, 52, and 54-55 and Abstract.)  
The previous rejection of claim 26 under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) as applied to claim 20 and further in view of US Pat. Pub. No. 20040135498 A1 to Takanosu et al (hereinafter Takanosu) is withdrawn based on the amendment to claim 20.		
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Num. 20120282445 A1 to Yong-Hwan Kim (hereinafter Kim) as applied to claim 20 and further in view of US Pat. Pub. No. 20040135498 A1 to Takanosu et al (hereinafter Takanosu).	 
Regarding claim 26, Gong does not teach wherein a minimum distance from the at least one long side of the base member up to the through-holes in a plane direction of the base62 member is not more than 50 m.  							Takanosu is directed to a vapor deposition mask capable of producing an organic semiconductor element with high precision.						Takanosu teaches wherein a minimum distance from the long side of the base member up to the through-holes in a plane direction of the base62 member is not more than 50 m.   (See Takanosu, Figs. 4, 6-8.) Examiner is considering the long side of the base member to be equivalent to the top side of the mask (110) based on orientation of Fig. 4.  Examiner is considering the dimension of a minimum distance from the long side of the base member up to the through-holes in a plane direction of the base62 member to be less than 50 m based on the dimensions provided for the distance between the apertures in Figs. 6-8. 										It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a minimum distance from the at least one long side of the base member up to the through-holes in a plane direction of the base62 member is not more than 50 m, because Takanosu teaches this sectional shape allows a high-definition and a high-quality organic electroluminescence panel to be formed. (See Takanosu, paragraphs 65 and 67, Abstract and Figs. 11-12.)
The previous rejection of claims 27-28 under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang) as applied to claim 20 and further in view of US Pat. Pub. No. 20150037928 to Hirobe et al (hereinafter Hirobe) is withdrawn based on the amendment to claim 20. 
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Num. 20120282445 A1 to Yong-Hwan Kim (hereinafter Kim) as applied to claim 20 and further in view of US Pat. Pub. No. 20150037928 to Hirobe et al (hereinafter Hirobe).
Regarding claim 27, Gong teaches wherein the base member has a first surface (20b) that faces a substrate (92) to which a deposition material having passed through the through-holes adheres, and a second surface (20a) positioned oppositely to the first surface. (See Gong, Fig. 2.)									Gong does not explicitly teach the at least one long side of the base member has an outside shape that projects furthest beyond the second surface of the base member at a part where the at least one long side of the base member meets the first surface.  		Hirobe is directed to a vapor deposition mask capable of producing an organic semiconductor element with high precision.							Hirobe teaches the long side of the base member (10) has a sectional shape that projects most outside at a part meeting the first surface ( where 10 borders 20). (See Hirobe, Fig. 8c.)											It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the at least one long side of the base member has an outside shape that projects furthest beyond the second surface of the base member at a part where the at least one long side of the base member meets the first surface, because Hirobe teaches this outside shape allows the vapor deposition material to reach the vapor deposition target. (See Hirobe, paragraph 53.)			Regarding claim 28, Gong does not explicitly teach a thickness of the base member is not more than 50 m.									Hirobe teaches a thickness of the base member can be 50 m or less. (See Hirobe, paragraph 51.)										It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a thickness of the base member is not more than 50 m, because Hirobe teaches this thickness allows the mask to be used with less breakage and reduce shadow formation. (See Hirobe, paragraph 51.)
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over JP 5455099 B1 to Gong et al (hereinafter Gong) and US Pat. Num. 20120282445 A1 to Yong-Hwan Kim (hereinafter Kim) as applied to claim 20 and further in view of US Pat. Pub. No. 20030101932 A1 to Kang et al (hereinafter Kang)
Regarding claim 29, Gong does not explicitly teach the pitch of projections in the direction of the short sides is not less than 200 m and not more than 400 m. 
Kang teaches a deposition masks adjacent to each other. 
Kang teaches a pitch of 0.1 to 1 mm (100 m -1000 m). (See Kang, paragraph 45.) Examiner is considering space between adjacent masks to be equivalent to space between projection on adjacent ends.  Examiner is considering the pitch between adjacent masks to be equivalent to pitch of projections. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the pitch of projections in the direction of the short sides  not less than 200 m and not more than 400 m through routine experimentation, with a reasonable expectation of success, to the select the proper pitch for the mask application, as a result-effective variable, in order to provide the optimal interval along the direction of the thin plate. (See Kang, paragraphs 41,45, and Abstract.)  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1969))
Response to Arguments
Applicant’s arguments with respect to claims 20 and 26-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. US Pat. Pub. No. 20120282445 A1 to Yong-Hwan Kim (hereinafter Kim) is being used to reject the new limitation of “wherein projections each projecting outward in the longitudinal direction” added to claim 20.
Conclusion
US Pat. Pub. No. 20120081858 A1 to Ganesan et al (hereinafter Ganesan) teaches mask strip have a width of approximately .5 mm.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717